TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00363-CV






Sue Triplett, Appellant



v.



Margaret Greenway, Appellee







FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT


NO. 2000-0339, HONORABLE DON B. MORGAN, JUDGE PRESIDING 







PER CURIAM	

	Appellant Sue Triplett filed a "Notice of Interlocutory Appeal" that also requested 
temporary relief to stay the trial court's referral to mediation and a non-jury trial setting for
June 19, 2000.  Triplett has filed her interlocutory appeal from a trial court order denying her
motion to compel plaintiff in the underlying suit to submit to a mental examination.  Such a
discovery order is interlocutory and not immediately appealable in the absence of express statutory
authority.  See Pelt v. State Bd. of Ins., 802 S.W.2d 822, 827 (Tex. App.--Austin 1990, no writ). 
We do not find express statutory authority for an interlocutory appeal from this type of discovery
order.  Accordingly, we dismiss the interlocutory appeal for want of jurisdiction.  See Tex. R.
App. P. 42.3(a).  We deny appellant's request for temporary relief.




Before Justices Kidd, B. A. Smith and Yeakel


Dismissed for Want of Jurisdiction


Filed:   June 15, 2000


Do Not Publish